Case: 17-10786    Date Filed: 03/28/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-10786
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:16-cr-00059-LGW-GRS-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

VINCENT GREEN,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                (March 28, 2018)

Before ED CARNES, Chief Judge, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Jeffrey L. Arnold, appointed counsel for Vincent Green in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 17-10786     Date Filed: 03/28/2018   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

In addition, Green has moved for appointment of new counsel and for an order

requiring counsel to provide certain case files and transcripts needed to prepare a

response to counsel’s Anders motion. Counsel responded to Green’s motions,

stating that he had sent the requested case files and transcripts to Green. Green has

since filed a response to counsel’s Anders motion.

      Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Green’s conviction and sentence are

AFFIRMED. Green’s motions are DENIED as moot.




                                          2